DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 61-80 are independent claims. Claims 61, 73, and 80 are independent claims. Claims 1-60 have been cancelled. Claims 61-80 are new claims.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority in this National Stage application with Chinese application PCT/CN2016/077309 filed March 25, 2016.

Claim Objections
Claims 62 and 74 are objected to because of the following informalities:
Claim 62 recites “the first candidate expression” should be recited as “the selected first candidate expression” with respect to claim 61. Claim 74 is objected to for the same reason.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 61 recites “wherein the lowercase letter is displayed in a first direction of the uppercase letter” in lines 15-16 of the claim and “wherein the lowercase letter is displayed in the first direction of the lowercase letter” in lines 16-17. Recitation of “the first direction of the lowercase letter” does not have sufficient antecedent basis. The recitation of “a first direction of the uppercase letter” does not serve as sufficient antecedent basis because “a first direction” is an attribute of the uppercase letter. In other words, the uppercase letter’s first direction is not necessarily equivalent to the lowercase letter’s first direction. As a result, it is unclear the scope of “the first direction of the lowercase letter”. For the sake of compact prosecution and in light of at least FIGS. 5-7 of Applicant’s disclosure, Examiner interprets “the first direction of the lowercase letter” in lines 16-17 of the claim as “the first direction of the uppercase letter”.
	Dependent claims 62-72 are also rejected due to inheriting the deficiencies of claim 61.

	Claim 73 recites a smartwatch with corresponding limitations to the method of claim 61 and is, therefore, rejected on the same premise.
Dependent claims 74-79 are also rejected due to inheriting the deficiencies of claim 73.

	Claim 80 recites a computer program product with corresponding limitations to the method of claim 61 and is, therefore, rejected on the same premise.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71 and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 71 recites “wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers” which does not have sufficient support in the specification. Examiner will examine the claim as submitted by Applicant; however, Applicant is required to correct this issue by, for example, cancelling the claim or properly amending the claim with respect to the written description.

Claim 79 recites “wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers” in lines 5-7 of the claim. There is not sufficient support for these limitations in the specification. Examiner will examine the claim as submitted by Applicant; however, Applicant is required to correct this issue by, for example, cancelling the claim or properly amending the claim with respect to the written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 61-64, 66-71, 73-76, 78, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1), in view of Annapureddy et al. (US 2017/0011303 A1).

Regarding claim 61, Rogers teaches a character input method, implemented by a device  (FIG. 1, [0015], and [0017]: method is implemented by a device, such as a remote control 120), the character input method comprising:
displaying a horizontal character input area in a first area of a display screen  (FIG. 1 and [0015-0018], FIG. 2 and [0024]: a remote control 120 includes a touch interface. A horizontal character input area/text entry field 204 is displayed in a first area of a display screen 102, wherein the display screen 102 comprises a touchscreen as evident by buttons provided on a touch interface as opposed to being physical buttons. These virtual buttons are presented on a display screen of the remote control);
receiving a first input for inputting a first character into the horizontal character input area (FIG. 2 and [0024]: “Once a particular character is selected, in this example the letter ‘a’ by the user pressing the selection button 170, the letter is entered in the text entry field 204 and a recommendation row 206 is presented with suggestions based upon the letter or letters selected.”);
displaying, in response to the first input, the first character with a cursor at a right side of the first character in the horizontal character input area,  (FIG. 2 and [0024]: the first character is displayed with a cursor to the right of it in the text entry field 204 in response to the first input);
displaying a candidate area in a second area of the display screen first character first character first character  (FIG. 2 and [0024-0027]: a candidate area/recommendation row 206 is displayed in a second area of the display screen. The recommendation row 206 includes a plurality of candidate expressions associated with the first character. The plurality of candidate expressions includes a lowercase letter, like a letter “â”, the first character, like “a” in “apple”, a first part of candidate expressions, and a second part of candidate expressions. As described in [0026], the 
when receiving an instruction indicating that a first candidate expression in the first plurality of candidate expressions is selected, updating the horizontal character input area from displaying the first character to displaying the first candidate expression, wherein the first character  (FIG. 2 and [0027]: “When a word in the recommendation row 206 is selected, it will enter the selected diacritical mark or complete the word in the text entry field 204.”); and
when receiving a second input for inputting a second character into the horizontal character input area, updating the horizontal character input area from displaying the first character to displaying the first character and the second character, wherein the second character is displayed on the right side of the first character, wherein the cursor is displayed at a right side of the second character, wherein a second plurality of candidate expressions is displayed in the candidate area, wherein the second plurality of candidate expressions is associated with both the first character and the second character, and wherein every expression of the first plurality of candidate expressions is different from every expression of the second plurality of candidate expressions (FIG. 3 and [0030]: “Referring to FIG. 3, a second character ‘g’ 210 has been selected from the rotating character row 208 by receiving directional input to the right by button presses 178 and a selection button press 170 from the remote control 120. The character ‘g’ is placed in text entry field 204. Based upon the updated entry the recommendation row 206 is updated to show a new selection of possible words or phrases.” Note that every expression of the first plurality of candidate expressions seen in FIG. 2 is different from every expression of the second plurality of candidate expressions seen in FIG. 3).
Rogers does not explicitly teach the character input method being implemented by a smartwatch, wherein the first character is an uppercase letter, and wherein the lowercase letter and the uppercase letter correspond to a same alphabetical letter.
Annapureddy teaches the character input method being implemented by a smartwatch ([0020] and [0033]: the device may be a smartwatch), and wherein the first character is an uppercase letter (FIG. 3B and [0045-0047]: For example, a first character corresponds to uppercase letter “S”. A candidate area/suggestion panel 316 displays a first plurality of candidate expression associated with the first character, including a lowercase letter, the uppercase letter “S”, like the “S” in “Something”, a first part of candidate expressions, including “Sure”, a second part of candidate expressions, including “Something”, “Saturday”, and “Soup”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first character as disclosed in Rogers to incorporate the teachings of Annapureddy and have the character input a smartwatch, and wherein the first character is an uppercase letter. Doing so would allow the user to type with proper grammar since the initially entered letter is conventionally an uppercase one. This would preclude the user from making a grammatical error by starting a sentence, for example, with a lowercase letter.

Regarding claim 62, Rogers in view of Annapureddy teaches the character input method of claim 61. Rogers further teaches wherein the first candidate expression is displayed in the same position as the first character in the horizontal character input area (FIG. 3 and [0030]: “Referring to FIG. 3, a second character ‘g’ 210 has been selected from the rotating character row 208 by receiving directional input to the right by button presses 178 and a selection button press 170 from the remote control 120. The character ‘g’ is placed in text entry field 204. Based upon the updated entry the recommendation row 206 is updated to show a new selection of possible words or phrases.”).

Regarding claim 63, Rogers in view of Annapureddy teaches the character input method of claim 61. Rogers further teaches wherein a third quantity of the first plurality of candidate expressions and a fourth quantity of the second plurality of candidate expressions are different quantities (FIG. 2 and [0024-0027], FIG. 3 and [0030]: a third quantity of the first plurality of candidate expressions as seen in FIG. 2 is shown to be 6. A fourth quantity of the second plurality of candidate expressions as seen in FIG. 3 is shown to be 5. These quantities are different).

Regarding claim 64, Rogers in view of Annapureddy teaches the character input method of claim 61. Rogers further teaches wherein the first character and the second character comprise different English letters (FIG. 3 and [0030]: the first character “a” and the second character “g” are different English letters).

Regarding claim 66, Rogers in view of Annapureddy teaches the character input method of claim 61. Rogers further teaches wherein candidate expressions within the first plurality of candidate expressions and the second plurality of candidate expressions are displayed isometrically with space between adjacent candidate expressions (FIG. 2 and [0024-0027], FIG. 3 and [0030]: as seen in FIGS. 2 and 3, the candidate expressions of both the first and second pluralities of candidate expressions are displayed isometrically with space between adjacent candidate expressions).

Regarding claim 67, Rogers in view of Annapureddy teaches the character input method of claim 61. Rogers further teaches wherein the first area and the second area are centered and do not overlap (FIG. 2 and [0024-0027], FIG. 3 and [0030]: the first area represented by text entry field 204 and the second area represented by recommendation row 206 do not overlap).

Regarding claim 68, Rogers in view of Annapureddy teaches the character input method of claim 61. Rogers further teaches wherein the first area is displayed above the second area (FIG. 2 and [0024-0027], FIG. 3 and [0030]: the first area represented 

Regarding claim 69, Rogers in view of Annapureddy teaches the character input method of claim 61. Rogers further teaches wherein the first plurality of candidate expressions that is associated with the first character is selected from a pre-stored database according to the first character (FIG. 2 and [0024-0027]: As described in [0024], “Once a particular character is selected, in this example the letter ‘a’ by the user pressing the selection button 170, the letter is entered in the text entry field 204 and a recommendation row 206 is presented with suggestions based upon the letter or letters selected. The recommendation row can present suggestions from an application specific dictionary based upon metadata from associated content stores. The recommendation may be based upon most likely or common words associated with the content or may make recommendations based upon associated user preferences in possible words or characters that may be likely to be inputted, or predict words based upon past word entry or associations.” As further explained in [0027], “The application specific dictionary may be derived from for example metadata associated with a movie database associated with available content source.”).

Regarding claim 70, Rogers in view of Annapureddy teaches the character input method of claim 61. Rogers further teaches wherein the touchscreen further comprises one or more input elements for moving a position of the cursor ([0018]: “By using the navigation buttons 124, commands are provided to move a selection (e.g., 

Regarding claim 71, Rogers in view of Annapureddy teaches the character input method of claim 61. Rogers does not explicitly teach wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers. However, Examiner recognizes the quantities comprising odd numbers as nonfunctional descriptive material. Examiner, nonetheless, provides the following prior art to Applicant.
Annapureddy further teaches wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers (FIG. 3B and [0045-0047]: For example, a first character corresponds to uppercase letter “S”. A candidate area/suggestion panel 316 displays a first plurality of candidate expression associated with the first character, including a lowercase letter, the uppercase letter “S”, like the “S” in “Something”, a first part of candidate expressions, including “Sure”, a second part of candidate expressions, including “Something”, “Saturday”, and “Soup”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second quantities as disclosed in Rogers in view of Annapureddy to incorporate the further teachings of Annapureddy and have wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions 

Regarding claims 73-76 and 78, the claims recite a smartwatch (Annapureddy, [0020] and [0033]: the device may be a smartwatch) comprising: a display screen comprising a touchscreen; a memory comprising instructions; and a processor coupled to the display screen and the memory (Rogers, FIG. 1 and [0015-0018]) and configured to execute the instructions to cause the smartwatch to be configured to perform operations with corresponding limitations to the method of claims 61-64 and 66, respectively, and are, therefore, rejected on the same premises.

Regarding claim 80, the claim recites a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor (Rogers, FIG. 1, [0015-0018], and claim 19), cause a smartwatch to (Annapureddy, [0020] and [0033]: the device may be a smartwatch) perform operations with corresponding limitations to the method of claim 61 and is, therefore, rejected on the same premise.

Claims 65 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1), in view of Annapureddy et al. (US 2017/0011303 A1), in view of Scott et al. (US 2015/0121291 A1).

Regarding claim 65, Rogers in view of Annapureddy teaches the character input method of claim 61. Rogers in view of Annapureddy does not explicitly teach wherein the first area and the second area have the same width.
Scott teaches wherein the first area and the second area have the same width (Any one of FIGS. 3-8 and [0031]: the first area represented by composition window 129 and the second area represented by text candidate window 130 have the same width).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first area and the second area as disclosed in Rogers in view of Annapureddy to incorporate the teachings of Scott and have wherein the first area and the second area have the same width. Doing so would allow for a neater and potentially more aesthetically appealing appearance of the user interface given that the first area and the second area share the same width and thus may align on the display better than if they did not share the same width.

Regarding claim 77, the claim recites a smartwatch with corresponding limitations to the method of claim 65 and is, therefore, rejected on the same premise.

Claims 72 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1), in view of Annapureddy et al. (US 2017/0011303 A1), in view of Lee (US 2010/0309137 A1).

Regarding claim 72, Rogers in view of Annapureddy teaches the method of claim 61. Rogers in view of Annapureddy does not explicitly teach wherein the touchscreen further comprises a Chinese-English switch key.
Lee further teaches wherein the touchscreen further comprises a Chinese/English switch key (FIG. 2C and [0076], FIG. 2H and [0084]: a Chinese/English switch key 211 is displayed in another area of the display screen of the terminal, the key being configured to switch between Chinese and English; [0087]: computing device includes a touch screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the touchscreen as disclosed in Rogers in view of Annapureddy to incorporate the teachings of Scott and have wherein the touchscreen further comprises a Chinese-English switch key. Doing so would allow the user to conveniently switch between languages for character input as different languages require different analysis of characters. In this way, the user is not limited to a single language but may switch between different modes of languages for character input. Moreover, this allows the user to input a sentence that may comprise of multiple languages such as a predominantly Chinese sentence referring to an English-named establishment, which may not have a Chinese equivalent.

Regarding claim 79, Rogers in view of Annapureddy teaches the smartwatch of claim 73. Rogers further teaches wherein the first area and the second area are centered and do not overlap (FIG. 2 and [0024-0027], FIG. 3 and [0030]: the first area represented by text entry field 204 and the second area represented by  wherein the first area is displayed above the second area (FIG. 2 and [0024-0027], FIG. 3 and [0030]: the first area represented by text entry field 204 is displayed above the second area represented by recommendation row 206), wherein the first plurality of candidate expressions that is associated with the first character is selected from a pre-stored database according to the first character (FIG. 2 and [0024-0027]: As described in [0024], “Once a particular character is selected, in this example the letter ‘a’ by the user pressing the selection button 170, the letter is entered in the text entry field 204 and a recommendation row 206 is presented with suggestions based upon the letter or letters selected. The recommendation row can present suggestions from an application specific dictionary based upon metadata from associated content stores. The recommendation may be based upon most likely or common words associated with the content or may make recommendations based upon associated user preferences in possible words or characters that may be likely to be inputted, or predict words based upon past word entry or associations.” As further explained in [0027], “The application specific dictionary may be derived from for example metadata associated with a movie database associated with available content source.”), wherein the touchscreen further comprises one or more input elements for moving a position of the cursor ([0018]: “By using the navigation buttons 124, commands are provided to move a selection (e.g., highlight, cursor or mark) to the desired object within a user interface.” The touchscreen includes one or more input elements/navigation buttons 124 for moving a position of the cursor.).

Annapureddy further teaches wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers 
Annapureddy further teaches wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers (FIG. 3B and [0045-0047]: For example, a first character corresponds to uppercase letter “S”. A candidate area/suggestion panel 316 displays a first plurality of candidate expression associated with the first character, including a lowercase letter, the uppercase letter “S”, like the “S” in “Something”, a first part of candidate expressions, including “Sure”, a second part of candidate expressions, including “Something”, “Saturday”, and “Soup”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second quantities as disclosed in Rogers in view of Annapureddy to incorporate the further teachings of Annapureddy and have wherein the first quantity of the first part of candidate expressions and the second quantity of the second part of candidate expressions comprise odd numbers. Doing so may be beneficial to consider having an odd first 
Rogers in view of Annapureddy does not explicitly teach wherein the touchscreen further comprises a Chinese-English switch key.
Lee further teaches wherein the touchscreen further comprises a Chinese/English switch key (FIG. 2C and [0076], FIG. 2H and [0084]: a Chinese/English switch key 211 is displayed in another area of the display screen of the terminal, the key being configured to switch between Chinese and English; [0087]: computing device includes a touch screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the touchscreen as disclosed in Rogers in view of Annapureddy to incorporate the teachings of Scott and have wherein the touchscreen further comprises a Chinese-English switch key. Doing so would allow the user to conveniently switch between languages for character input as different languages require different analysis of characters. In this way, the user is not limited to a single language but may switch between different modes of languages for character input. Moreover, this allows the user to input a sentence that may comprise of multiple languages such as a predominantly Chinese sentence referring to an English-named establishment, which may not have a Chinese equivalent.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional prior art, including:
US 20160323217 A1: displaying likely candidates after a user starts typing
US 20150121291 A1: suggesting candidates, including Chinese characters, based on typed characters
US 8266528 B1: recommending words based on user typing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171